UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-41239
                          Summary Calendar



                       ARMANDO CURIEL-SANCHEZ,

                                                 Petitioner-Appellant,

                               versus

               E.M. TROMINSKI, District Director, INS;
                JOHN ASHCROFT, U.S. Attorney General;
                       UNITED STATES OF AMERICA,

                                              Respondents-Appellees.



            Appeal from the United States District Court
                 for the Southern District of Texas
                             (B-99-CV-3)

                          July 24, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     In appealing the dismissal of his § 2241 habeas application,

Armando Curiel-Sanchez contends:        the district court erred in

applying § 440(d) of the Antiterrorism and Effective Death Penalty

Act to his conviction; and that application violates his rights

under the Equal Protection Clause.      Section 440(d) prohibits the

Attorney General from exercising discretion to waive deportation

for aliens who are deportable for having committed certain criminal

offenses.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Pursuant to a 26 January 1996 guilty plea, Appellant was

convicted of delivery of cocaine.                When a show cause order was

issued in July 1996, Appellant sought relief from deportation under

former Immigration and Naturalization Act (INA) § 212(c), which

gave the Attorney General discretion to waive deportation for

certain deportable aliens.            But, because of the recently-enacted §

440(d), Appellant was denied relief.

     This is Appellant’s second appeal.                   In his first, Curiel-

Sanchez   v.   Trominski,       No.    99-40700    (5th    Cir.   17   Mar.   2000)

(unpublished),      our   court,        pursuant    to     Requena-Rodriguez     v.

Pasquarell, 190 F.3d 299 (5th Cir. 1999), vacated the district

court’s determination that § 440(d) does not apply to convictions

that predate its enactment, and remanded the case for further

proceedings consistent with Requena.              The district court dismissed

Curiel-Sanchez’s habeas petition.

     In INS v. St. Cyr, 121 S. Ct. 2271, 2001 WL 703922, at *16

(U.S.   25   June   2001),      the    Supreme     Court    concluded   that    the

possibility of a discretionary waiver of deportation under former

INA § 212(c) was a significant factor in a defendant’s decision to

plead guilty that could not be revoked retroactively.                   The Court

held that § 212(c) relief is still available to aliens, such as

Appellant, who would have been eligible for § 212(c) relief at the

time of their plea.       Id.

     Accordingly, the judgment of 19 September 2000, on remand from

this court, is VACATED, and the case is REMANDED to the district




                                          2
court with instructions to reinstate its original judgment of 6

April 1999.

                       VACATED and REMANDED WITH INSTRUCTIONS




                               3